Citation Nr: 1707283	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  10-49 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a back disability. 

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1991 to March 1991, from February 1994 to November 2002 and from January 2003 to January 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2013, the Veteran testified before the undersigned at a hearing held at the RO.  The claims file contains a transcript of the hearing.

In December 2013, the Board remanded the above matters and instructed the AOJ to conduct additional development and readjudicate the claims on their merits.  As discussed more fully below, the AOJ substantially complied with the Board's remand instructions, so the Board may proceed to the merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).


FINDINGS OF FACT

1.  The Veteran's service-connected back disability is manifested by limitation of motion of the thoracolumbar spine of 35 degrees forward flexion, but with painful motion and objective evidence of pain beginning at 30 degrees.  His combined range of motion of is less than 120 degrees.  The back disability includes guarding and muscle spasms and interferes with the Veteran's gait and ambulation.  It also affects his activities of daily living, including putting on shoes and clothing of the lower body.  There is no evidence of ankylosis of any kind.

2.  The Veteran's service-connected disabilities (including back, neck, bilateral knee and ankle disabilities, as well as sarcoidosis and carpal tunnel syndrome) limit him to sedentary employment, but have not rendered him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent, but no more, for a back disability have been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

II.  Legal Criteria:  Disability Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the case of the service-connected back disability at issue here, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In assigning disability ratings, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").

The Veteran claims entitlement to an initial rating in excess of 20 percent for his service-connected back disability which is currently rated under Diagnostic Code (DC) 5237.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45; see also 38 C.F.R. § 4.59.

Disabilities of the thoracolumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine (the "Formula").  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).  The Formula provides, in relevant part, the following ratings:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  Id.  

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.

Finally, a maximum 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id., Note (2).  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Ranges of motion are to be rounded to the nearest five degrees.  Id., Note (4).  

"Unfavorable ankylosis" is defined as "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dislocation; or neurologic symptoms due to nerve root stretching."  See id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See id., Note (5).  

The rating criteria are to be applied irrespective of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See 38 C.F.R. § 4.71a, Introductory Note to General Rating Formula for Diseases and Injuries of the Spine; see also 68 Fed. Reg. at 51,455 (Supplementary Information).

Notes appended to the new General Rating Formula for Diseases and Injuries of the Spine specify that associated objective neurologic abnormalities are to be evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  Intervertebral Disc Syndrome (IVDS), subject to rating under Diagnostic Code 5243, is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining, under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  The criteria contained in Diagnostic Code (DC) 5243 provides for a 20 percent evaluation where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation contemplates incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243. 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1). If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id., Note (2).

In determining the actual degree of disability with respect to the Veteran's back disability, contemporaneous medical records and objective examinations by medical professionals are more probative of the degree of the Veteran's impairment than his or others' lay opinions.  This is particularly so where the rating criteria require analysis of the clinical significance of medical symptoms, even if the existence of symptoms is observable by a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran, who appears from the record to lack medical training, are not competent evidence of the clinical significance of his symptoms.  Id.  The Board has, however, considered his reports of symptoms and their severity in the light of the competent medical evidence of record.

Evidence

The Board will briefly summarize the most relevant medical evidence including the three VA examinations conducted during the appeal period to determine the severity of his service-connected back disability.

In addition, the Veteran provided testimony regarding the severity of his condition at an August 2013 Travel Board hearing and he has submitted various statements in support of his claim.  In particular, the Veteran, his spouse, and his mother have each submitted statements in support of the Veteran's claim in which they discuss his physical condition and medical history as they understand it, as well as the effects his conditions have on his day-to-day and occupational functioning.  Each of them discussed multiple medical conditions (e.g. carpal tunnel syndrome, sarcoidosis, sleep apnea, knee injuries, and an ankle disability), but not all of them are service-connected (e.g. sleep apnea).

The Board has carefully reviewed these statements and considered them, particularly in light of the competent medical evidence of record, in reaching the factual and legal conclusions discussed below.

The record also contains an August 2013 insurance carrier letter indicating that the Veteran would continue to receive long term disability benefits, but it does not contain any medical information relevant to the current claim.

Medical Evidence

The VA examinations most directly address the specific impairments associated with the Veteran's back disability, including the most detailed and thorough range of motion findings.

December 2008:  The Veteran underwent a VA examination in December 2008.  The examiner noted the use of Percocet.  The examiner noted a thoracic and lumbar myofascial strain secondary to an in-service motor vehicle accident.  He also discussed the recent medical history, including imaging results from April and July 2009.  The Veteran reported muscle spasms "on and off" as well as pain throughout the back and buttock areas, but without numbness.  He also complained of pain at the base of the neck that radiated into the shoulders.  The Veteran had not had an incapacitating episode of the neck or back that required bed rest within the past twelve months.  The examiner noted that he can sit for one and a half hours before needing to move, can stand for 45 minutes, can walk for 20-30 minutes, did not use a cane, sometimes used a back brace, and was limited to lifting 20 pounds.  He could drive for an hour, could not run, could climb stairs, and had trouble with putting on his shoes and pants.  He did not have any problems with eating and writing.  The examiner also noted that the Veteran was being seen for a right ankle injury that occurred in 2003.  He reported constant ankle pain of 7/10 with flare-ups up to twice a month lasting for a few days.  He noted that driving and sitting for long periods made it swell.

The examiner reviewed imaging results which showed essentially normal ankle, but with slight deformity of the cortex of the lateral malleolus from the remote fracture.  The cervical spine x-rays were normal with disc spaces well-maintained.  The thoracic and lumbar spine both showed some degenerative changes (subtle or mild).  

Physical examination revealed a "reciprocal and normal" gait without the use of assistive devices.  The ankle had some tenderness, but essentially full range of motion though with pain at the end of dorsiflexion.  The Veteran had no change in ranges of motion after repetitions, including due to painful motion, weakness, impaired endurance, incoordination, or instability.  The examiner noted cervical spine tenderness with forward flexion to 45 degrees, extension to 40 degrees, right rotation to 75 degrees and left rotation of 55 degrees, all with pain at the end of motion.

The Veteran had range of motion of the thoracolumbar spine as follows:  forward flexion of 35 degrees (with pain through the motion), lateral bending left and right of 20 degrees (pain at end of motion), right and left rotation of 25 degrees (pain at end of motion), and extension of 10 degrees with pain at the end of motion.  Three repetitions were done, including with resistance.  There was no change in active or passive motion with repeat testing and no loss of range of motion of the cervical or thoracolumbar spine due to painful motion, weakness, impaired endurance, incoordination, or instability.  Straight leg raising revealed pain.  Knee and ankle jerks were 1+.  Imaging revealed mild degenerative changes of the thoracolumbar spine.  The examiner diagnosed strain of the thoracic spine and degenerative disc disease of the lumbosacral spine, both with limited motion.  The examiner noted a cervical spine strain with limited motion but normal x-ray and right ankle with no degenerative changes and no limitation of motion.

October 2010:  The Veteran was provided a VA Examination in October 2010; however, at this examination the Veteran had difficulty performing the range of motion testing due to pain.  Ranges of motion were measured as 10 degrees forward flexion, extension of 8 degrees, left and right lateral flexion of 10 degrees, and left and right rotation of 15 degrees.  The examiner commented that the Veteran was anxious and showed emotional overlay, meaning that the range of motion obtained was most likely exaggerated and not a true reflection of the Veteran's range of motion.  See October 2010 VA Examination.  The examiner stated that he tried to hold his back stiff and actually refused to move during the examination.  There was no weakness or atrophy of the muscles.  The examiner stated that repetitive use testing did not result in additional loss of range of motion due to painful motion, weakness, impaired endurance, incoordination, or instability.  Diagnostic imaging revealed mild, early degenerative disc disease of the lumbosacral spine.

June 2014:  Most recently, the Veteran underwent a VA examination in June 2014.  The examiner diagnosed degenerative arthritis of the spine including thoracic stenosis, degenerative disc disease without radiculopathy, and meralgia paresthetica (right).  In reviewing the Veteran's medical history, she noted pulmonary sarcoidosis, sleep apnea, and obesity.  She noted that the SSA granted disability benefits based on permanent and total disability related to back and leg symptoms and medication side effects.  She recounted that the SSA decision indicated the Veteran was capable of sedentary activity with no lifting and the need to miss work >4 days/month.  There was not lower extremity involvement and there were no neurogenic bowel or bladder changes.  She also noted that a 2013 EMG revealed ulnar and median neuropathies but "no evidence for any radiculopathy."  There was no cervical involvement.  The examiner indicated that the Veteran did not report flare-ups that impact the function of the back.

Physical examination revealed 35 degrees forward flexion with pain at 30 degrees, 10 degrees extension with pain at 5 degrees, right lateral flexion of 20 degrees with pain at 10 degrees, left lateral flexion of 10 degrees with pain at 10 degrees, and right and left lateral rotation of 15 degrees with no objective evidence of painful motion.  After repetitive use testing, ranges of motion were 30 degrees flexion, 20 degrees extension, 30 degrees or greater of lateral flexion (left and right), 15 degrees of right lateral rotation, and 20 degrees of left lateral rotation.  The Veteran did not have additional limitation of range of motion after repetitive use testing.  The Veteran had less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  The Veteran had localized tenderness that was diffuse from T3 down the midline and in paraspinals as well as anterior and in limbs.  He did have muscle spasms in the thoracolumbar spine, but not that resulted in abnormal gait or abnormal spinal contour.  The Veteran had guarding of the thoracolumbar spine that did not result in abnormal gait or abnormal spinal contour.

Muscle strength was normal with no atrophy.  Reflexes were hypoactive at the knee (bilaterally) but otherwise normal.  Sensory examination and straight leg raising test were normal.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  He had no ankylosis and no other neurologic abnormalities or findings related to a thoracolumbar spine condition.  He also did not have IVDS.   The Veteran used a cane regularly due to right knee instability.

The examiner also noted the abnormalities in the Veteran's gait, Waddell's signs present (4/5), "severe ipsilateral low lumbar paraspinal pain at 10 degrees bilaterally" on SLR (straight leg raising) testing, difficulties with several motions, rounded shoulders, no palpable scoliosis, no leg length discrepancy, no Tinel's at inguinal ligament, and ability to raise arm comfortably to lean to have a smoke after the examination.

The examiner also provided range of motion findings with respect to the cervical spine which were:  flexion greater than 45 degrees, extension of 45 degrees, right side bend 40 degrees, left side bend 35 degrees, right rotation 45 degrees, and left rotation 55 degrees with pain at end range of side bending and left rotation.  The ranges of motion improved with verbal cues for improvement in posture.  After repeated testing, the ranges of motion were similar (mostly improved).  The examiner opined that the November 2013 imaging indicated that his upper extremity numbness was due to a peripheral neuropathy of the ulnar and median nerves and was not associated with his spinal condition.

The examiner reviewed prior diagnostic testing.  She noted that a May 2013 MRI revealed "at least mild congenital stenosis of the cervical and thoracic canal" with mild multilevel degenerative change of the cervical and thoracic spine.  A January 2013 MRI of the lumbar spine revealed some abnormalities of the spine.  A November 2013 EMG provided no evidence of a right lumbosacral radiculopathy.  The Veteran's reported right thigh numbness was likely due to meralgia paresthetica.

The examiner opined that the back condition impacted the Veteran's ability to work including lifting restrictions and with the limitations noted by SSA (specifically, capable of sedentary activity with no lifting and the need to miss work >4 days/month).  She further opined that the Veteran would be able to work in a sedentary work category with frequent change in position and lifting limited to no more than 15 pounds routinely in a part-time capacity with the potential to miss work about 10-15 hours a month.

Treatment and Private Opinions:  An April 2008 Private Emergency Department Report documents the Veteran's complaints of gradual progressive onset of pain in the neck and down the spine following driving into a ditch to avoid an accident.  He complained of tingling and numbness in his right leg.  The examining physician indicated that his leg symptoms were not consistent with a single neurologic lesion, though the possibility of sciatic nerve involvement was present as a differential diagnosis.  The Veteran continued to receive treatment for low back pain from the private provider.  In May 2008, he underwent epidural injection in an attempt to alleviate his back pain.  Subsequent notes indicate that the injection did not provide relief and he continued to have low back pain, potentially from the L1-2 disc protrusion.  The treating physician recommended a second epidural at that second site.  He underwent the procedure in June 2008 with "10-15%" improvement per the Veteran's report.  A subsequent, July 2008 EMG study indicated "no evidence of right lumbosacral radiculopathy."

An August 2008 Private Emergency Department Report documents the Veteran's deep vein thrombosis with associated left lower leg pain.  A May 2009 statement by a physician made in connection with the SSA claim indicates that the Veteran has chronic back pain with degenerative disc disease plus lower left extremity deep vein thrombosis.  The physician discussed the Veteran's claims of activity level and determined they were "partially credible."

In a July 2009 private treatment note, the Veteran's treating physician opines that the Veteran was unable to work due to his low back pain, lower extremity symptoms, and medications.  The plan was to see the Veteran again in three months.  In October 2009, the same private physician noted continuing "low back and leg pain" with "diffuse pain in both legs, worse on right."  In December 2009, the physician noted the history of injury "in a motor vehicle accident" with subsequent low back and right leg pain, as well as physical therapy and multiple spinal injections which "helped his symptoms."  The physician opined that the Veteran was "permanently, totally disabled due to the severe low back and leg pain, as well as potential side effects from the medications he uses to help control the pain."

VA treatment records from 2010 through 2013 show continued treatment of the back pain with medications.  The records do not contain detailed range of motion findings or other findings directly applicable to the criteria.  However, these treatment records do continue to document complaints of significant pain.  (The Board notes that the records also document that the Veteran was able to travel to Germany, albeit with a supply of pain medications.  See April 2012 VA Progress Note.)

A September 2014 VA Neurology Consult Note indicates that MRIs of the lumbar and cervical spine "have not shown any myelopathy or radiculopathy."  The neurologist noted that there were no signs of diffuse polyneuropathy on the EMG as would be expected in neurosarcoidosis.  

An April 2015 VA Physical Therapy Note documents that the Veteran was able to perform his "HEP" (home exercise program) without limitation.  An April 2015 Primary Care Note documents that the physician planned to attempt to reduce the Veteran's pain medication and documents the Veteran's desire to get off his medications entirely.  A July 2015 VA Physical Therapy Note indicates that the Veteran complained of low back pain "with movement coordination impairments."  He rated his pain as 6/10.  The physical therapist noted progress "in regards to increasing his functional level without limitation to pain" in May and July 2015. 

The record reflects that the Veteran continued to attend physical therapy with VA, through at least July 2015.  Throughout 2015, he generally complained of back pain in the range of "4-5" to 7 /10.  A physical evaluation in January 2015 indicated reduced ranges of motion; however, the Board interprets the report as ambiguous.  In any case, the normative values presented (60 degrees of flexion and 35 degrees of extension) are not the same values used by VA in rating a spine disability (normal is 90 degrees flexion and 30 degrees extension).  As the Board reads the note, flexion was reduced to only 10 percent from the "normative" 60 degrees (with limitation due to pain) and extension was reduced to 5 percent of the "normative" 35 degrees.  (Alternatively, the report could be read as identifying 10 percent and 5 percent reductions in ranges of motion.)  Because of the aforementioned deficiencies, the Board will assign no weight to these measurements either for or against the claim other than that they do indicate impairment of range of motion.

Analysis

The Board finds that the above medical evidence warrants granting a 40 percent disability evaluation effective the date of his increased rating claim.

In particular, the Veteran's range of motion of his back, as measured by all three of the VA examiners, are at or below 35 degrees of flexion with pain (either all through motion or beginning at 30 degrees).  See December 2008 VA Examination (35 degrees flexion with pain throughout range of motion); October 2010 VA Examination (10 degrees of flexion, but examination of questionable reliability); June 2014 VA Examination (35 degrees flexion with objective evidence of pain at 35 degrees; 30 degrees flexion after three repetitions).  A 40 percent rating is warranted where forward flexion is 30 degrees or less.  Here, the most recent measurements indicate 30 degrees of flexion after three repetitions and all VA examination measurements either met the 40 percent criteria or were within 5 degrees of the 40 percent criteria with pain beginning at or below the threshold for a 40 percent rating.  

While the schedule for rating back disabilities specifically indicates that the range of motion criteria are to be applied "without or without symptoms such as pain..., stiffness, or aching", the Board must also assign the next higher rating if the symptoms and functional limitations more closely approximate the criteria for the higher rating.  See 38 C.F.R. §§ 4.3 and 4.7; see also DeLuca, 8 Vet. App. at 206-07; 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Because the record contains range of motion measurements throughout the period that either meet the criteria, or very nearly do so with significant associated functional limitations, the Board finds that a 40 percent rating is warranted throughout the appeal period.

Each of the available schedular ratings in excess of 40 percent require unfavorable ankylosis of the thoracolumbar spine or the entire spine.  There is no evidence, and the Veteran has not alleged, that he has ankylosis of the spine.  In fact, as noted above, the evidence unequivocally indicates that he has significant range of motion on the outer edges of the criteria for a 40 percent rating.  No higher rating is warranted on the evidence of record.

The Board also notes that the medical evidence (discussed in detail above) weighs heavily against finding that the Veteran has any neurological signs or symptoms (e.g. radiculopathy, bowel or bladder conditions) that warrant separate or additional ratings.  See, e.g., June 2014 VA Examination (specifically finding that the Veteran's complaints of numbness and/or tingling in his extremities is not related to his spine conditions and otherwise expressly concluding that the Veteran does not have any neurological abnormalities due to his back condition).

The evidence is at least in equipoise regarding whether the Veteran meets the criteria for a 40 percent rating, so the Board will resolve the matter in the Veteran's favor.  Gilbert, 1 Vet.App. at 53-56.  The Board will grant an evaluation of 40 percent, but no higher, for the Veteran's back disability.

The Veteran specifically requested a 40 percent schedular rating  (see October 2016 Appellant's Post-Remand Brief) and has not argued for or otherwise raised the issue of entitlement to an extraschedular rating for his back disability.  Therefore, the Board will not provide a discussion of that matter, but notes that the schedular rating criteria adequately address the Veteran's symptoms and functional limitations.

III.  TDIU
 
The Veteran has alleged that he is entitled to a total disability rating based on individual unemployability (TDIU).  He has asserted that he became too disabled to work due to his service-connected disabilities in 2008.  See May 2014 Application for TDIU (VA Form 21-8940).

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Taking into consideration the increased rating granted above, the Veteran's combined disability rating throughout the period on appeal was 70 percent based on multiple disabilities (including application of the bilateral factor for bilateral knee disabilities).  See 38 C.F.R. § 4.25 (combined ratings table) and 4.26 (bilateral factor); see also 38 C.F.R. § 4.16(a).  In particular, the Veteran now has disabilities rated as follows:  40 percent (back), 10 percent (left knee), 10 percent (right knee), 10 percent (ankle), 10 percent (carpal tunnel), 10 percent (neck), and 10 percent (residuals of sarcoidosis).

In determining unemployability for VA purposes consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching a determination regarding unemployability, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  Importantly, disability ratings are based on the average impairment in earning capacity resulting from the disability.  38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.1.

The Veteran's work history includes a variety of occupations including ammunition specialist, bail bondsman/bounty hunter, salesperson, truck driver, and collections agent. He last worked in April 2008, the month of his motor vehicle accident (i.e. driving into a ditch with subsequent increased low back pain and leg pain).  See May 2014 Application for TDIU (VA Form 21-8940); see also September 2011 SSA Determination Letter (finding Veteran disabled for SSA purposes as of November 2010 primarily due to back condition).  The Veteran completed high school and, after service, completed a two week training course to become a collections agent.  He does not have any undergraduate education.  He asserts that he was no longer able to work due to his back disability.

The Board will not repeat the medical opinions discussed above regarding the occupational impairments due to his service-connected disabilities.  However, the Board notes that the medical evidence of record indicates that the conditions other than the back are much less severe in nature (as reflected in the ratings for those conditions) and primarily affect his ability to engage in physical labor.  In making this finding, the Board notes that:
* the June 2014 VA examiner noted that the Veteran's neck had minimal loss of range of motion and imaging studies were normal; 
* the Veteran disclaimed knee pain at his Board hearing and the medical records are largely silent for complaints of knee pain;
* the Veteran has few symptoms or impairments associated with his ankle and carpal tunnel conditions; and
* his residuals of sarcoidosis limit his physical activity, but the medical records do not indicate they affect his ability to function in a sedentary occupation.

Consequently, the most pertinent evidence is the favorable private opinion and the unfavorable VA examiner's opinion, both of which primarily discuss the Veteran's back condition.  See also October 2016 Appellant's Post-Remand Brief (relying on the private physician's opinion and only expressly discussing limitations associated with the Veteran's back condition).

The private physician opined that the Veteran is unemployable "due to the severe low back and leg pain, as well as potential side effects from the [pain] medications."  The June 2014 VA examiner opined that the Veteran is capable of sedentary employment, albeit with restrictions on lifting, the need to change positions frequently, and the likelihood of 10-15 hours of missed work per month due to symptoms of his back condition.  The Board must resolve this conflict in evidence.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing the criteria for assigning probative weight to medical opinions).

The private physician's opinion is expressly based both on the Veteran's service-connected back condition and on the Veteran's leg pain.  See December 2009 Private Opinion Letter.  As the medical evidence above indicates (including particularly multiple EMG studies and medical opinions on the issue), the Veteran's leg pain and symptoms are not symptoms of radiculopathy or otherwise attributable in any way to the Veteran's service-connected back disability.  Rather, the leg symptoms (i.e. thigh and/or diffuse leg pain, rather than knee or ankle pain) are due to some other cause (e.g. neuropathy) that is not associated with the back condition.  See, e.g., June 2014 VA Examination.  The opinion is, therefore, of reduced probative value since it relies, in part, on the effect of nonservice-connected conditions on employability.  See Nieves-Rodriquez, 22 Vet.App. at 304.

The June 2014 VA examiner had available all of the medical records, including those of the private physician, and concluded (as did the private physician) that the Veteran was capable of performing sedentary labor.  This finding is in accord with the private physician's statements, though the private physician felt there would be more restrictions in sedentary employment than the VA examiner.  The VA examiner acknowledged the private physician's statements as reflected in the SSA records, but concluded that the Veteran was likely to miss less time from work (10-15 hours per month, rather than four or more days).  She also acknowledged the issue of pain, but, again, concluded that the Veteran was capable of sedentary employment.

The Board finds that the VA examiner's opinion regarding functional limitations is more thoroughly explained, does not include consideration of symptoms and limitations associated with nonservice-connected conditions, and, for these reasons, is more persuasive than the private physician's contrary opinion.  Nieves-Rodriguez, 22 Vet.App. at 304.

Though the Veteran has the physical and mental ability to perform sedentary employment, the Board must consider whether he has the education and experience necessary to obtain and maintain employment in a sedentary field.  The Board finds that he does.  He has worked as a salesperson, as a bail bondsman, and as a collections agent.  While in each of these positions, the Veteran had physical responsibilities, each also involved the sort of interpersonal and decision-making skills required of certain types of sedentary employment (e.g. phone sales, help line, investigator).  The Board finds that his education and employment history indicate that he has the mental skills necessary to obtain and maintain employment in a range of primarily sedentary occupations.

The Veteran and his representatives also rely on the SSA determination of unemployability.  Social Security Administration (SSA) determinations are not binding on the Board, and it is the duty of the Board to assess the credibility and weight to be given such evidence.  See Washington v. Derwinski, 1 Vet.App. 459, 465-66 (1991); Wood v. Derwinski, 1 Vet.App. 190, 193 (1991); see also Murincsak v. Derwinski, 2 Vet.App. 363, 372 (1992) (finding that SSA determinations should be given appropriate consideration and weight in determining to award or deny an appellant TDIU).  The Board has considered the facts addressed in the SSA determination and the reasoning behind the conclusion, but notes that the decision is largely the result of adopting the private physician's opinion in whole.  Moreover, it involved consideration of nonservice-connected conditions (e.g. the diffuse leg pain).  In addition, an SSA specialist considering the evidence recommended against finding that the Veteran was disabled, but the adjudicator discounted the specialist's opinion because he was not a medical professional.  The Board assigns no probative weight to either the SSA adjudicator's decision or to the contrary recommendation of the specialist.  Both are legal, rather than medical, determinations, the SSA determination resulted primarily from adopting the private physician's opinion, and both the SSA determination and specialist's findings were made according to laws and regulations not applicable here. In contrast, here, there is a medical opinion that counters the private physician's opinion and for the reasons discussed in detail above the Board finds that opinion more persuasive.

In short, while the Veteran's service-connected disabilities (back, neck, knees, ankle, carpal tunnel, and sarcoidosis) prevent him from obtaining and maintaining substantially gainful employment in a field requiring physical labor, he is capable of sedentary employment.  His limitations are primarily physical and would not preclude gainful employment in a sedentary occupation.  The evidence is not in equipoise, but is against the claim.  Gilbert, 1 Vet.App. at 53-56.  The Veteran's claim of entitlement to TDIU is denied.


IV.  Duties to Assist and Notify

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In August 2013, the Veteran had a hearing before the undersigned Veterans Law Judge in which he provided testimony and argument on the claims at issue.  The Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to symptomatology, medical treatment, and the existence of any medical opinions or other evidence that would help the Veteran's claim.  Neither the Appellant, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2),

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided relevant notice to the Veteran in October 2008, March 2009, and March 2014.  The notice letters set forth all necessary elements of adequate notice, including, but not limited to, how VA determines the effective date, the elements of an increased rating claim, the elements of a TDIU claim, the assistance the VA would provide, and the evidence he was expected to provide.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, VA treatment records, private treatment records (as identified by the Veteran), and Social Security Administration (SSA) records with the claims file.  The Veteran has not identified any other records allegedly relevant to his claim.  VA has satisfied its duty to obtain records.

With respect to examinations, the Veteran was afforded VA examinations with respect to this appeal in December 2008, October 2010, and June 2014.  The examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  As noted in the Board's December 2013 remand, the October 2010 VA examination contained indications of unreliability.  However, the December 2008 and June 2014 examinations were adequate.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the claims currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to an evaluation of 40 percent, but no higher, for a service-connected back disability is granted from September 26, 2008 (the date of claim), subject to the laws and regulations governing the award of monetary benefits.

Entitlement to TDIU is denied.

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


